DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.
 
Response to Amendment
	The amendment filed March 8, 2022 has been entered. Claims 1-3 and 6-7, 10-11, 13-16 have been amended, claim 12 has been cancelled, and claims 17-22 are newly added. Claims 1-11 and 13-22 remain pending in this application. The amendments to the claims have overcome the rejections under 35 U.S.C. 112(b) previously set forth in the Final Office Action mailed November 8, 2021, but issues under 35 U.S.C. 112(b) and 35 U.S.C. 101 have not been fully resolved and are elaborated on below.

Specification
The disclosure is objected to because of the following informalities:
Pg. 11, paragraph 2, line 6, “fist” should instead read “first”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification recites establishing a first minimum total measurement time period allows “for sufficient statistics on the number of first range events determination,” (pg. 5, lines 2-3). If the first glucose monitoring data matches the criterion, then statistical analysis is applied to the first glucose monitoring data to determine how long each of the following events is observed (pg. 10, paragraph 2). The sum of glucose measurement time periods being greater than the first minimum total measurement time period, regardless of the events that occur during the measurement time periods, would indicate that there is sufficient data to analyze and display (“generating the first display data, if the one or more glucose measurement time periods sum up to at least two hours or eighteen hours,” pg. 4, paragraph 7).  The specification does not provide support for minimum total measurement times corresponding to particular glucose level events as recited in claims 19-22 (“first minimum total measurement time corresponding to the first type of glucose range events”, “second minimum total measurement time corresponding to the second type of glucose range events”, “third minimum total measurement time corresponding to the third type of glucose range event”) and conditionally displaying data for each type of event only when a sum of measurement time periods is more than the corresponding minimum total measurement times. The specification does not recite the first or second minimum total measurement time periods in relation to any particular event, and a third minimum total measurement time has no basis in the specification. Applicant should amend the claims, provide remarks for clarification, or point to where the claimed subject matter is disclosed in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of glucose monitoring signals” in lines 6-7 and “a plurality of first glucose monitoring signals” in line 11. It is unclear if these are the same signals or if they refer to different signals captured in the first glucose monitoring data. The former interpretation will be examined, and Examiner suggests deleting “comprising a plurality of glucose monitoring signals” from lines 6-7.
	Also recited in claim 1 and claim 14, it is unclear what the limitation “a first minimum total measurement time period corresponding to the first type range event” is directed to because the limitation could mean a minimum cumulative amount of a first type range event or a minimum amount of measurement data. Claim 2 further recites “correlated first minimum total measurement time period” which suggests the former interpretation since each type of first range event has a correlated first minimum total measurement time period, but the latter interpretation seems more reasonable in light of the specification (establishing a first minimum total measurement time period allows “for sufficient statistics on the number of first range events determination,” pg. 5, lines 2-3). This lack of clarity follows in claim 10 which recites that first display data comprises a graphical representation of the plurality of first type range events if “the one or more glucose measurement time periods sum up to at least the first minimum total measurement time period,” which implies displaying data of the plurality of first type range events based on if one event has enough data. Claim 17 also recites “first minimum total measurement time period.”
	Rather than comparing a sum of glucose measurement time periods to threshold amounts of first type range events, it seems that the disclosed subject matter is directed to determining events from the glucose monitoring data, determining a frequency or cumulative duration of each event, and outputting a display if the measurement time periods sum to more than a threshold, the threshold being unrelated to any particular event. For the purposes of examination, “the first minimum total measurement time period” will be interpreted as being unrelated to a particular type of event. Examiner suggests deleting the phrasings “corresponding to the first type range event” in claim 1, lines 28-29, and claim 14, lines 30-31; “each of the plurality of types of first range events having a correlated first minimum total measurement time period” in claim 2, lines 3-4; and “correlated” in claim 2, line 10. If this interpretation is incorrect Applicant should amend or provide remarks to clarify the claim meaning. Claims 2-11, 13, and 15-18 are rejected by virtue of their dependency on claim 1. 
Claim 6 recites the limitation “determining if the sum of the second glucose measurement time periods is more than the second minimum total measurement time period, and if so, then…outputting the second display data” in the last two paragraphs of the claim. The specification recites that “for the second glucose monitoring data it is determined that such second blood glucose monitoring data are not matching the at least one required criterion…in response, for the second blood glucose monitoring data non-statistical glucose level information is determined by applying a non-statistical analysis to the second blood glucose monitoring data,” (pg. 11, paragraphs 2-3). The specification indicates that second display data indicative of non-statistical information is generated when the second measurement time period does not sum up to a second minimum total measurement time period, which is contrary to the currently amended claim 6. In light of the specification, it is unclear what aspects of the invention are being claimed. For examination, claim 6 will be interpreted as outputting the second display data if the sum of the second glucose measurement time periods is not more than the second minimum total measurement time period, which is more in line with the invention disclosed in the specification. Claims 7, 8, 11, and 17 are rejected by virtue of their dependency on claim 6. 
Claim 18 is identical to claim 10. From Applicant’s remarks filed March 8, 2022, it seems that claim 18 should instead be dependent on claim 17, and will be examined as such. 
Claim 19 recites “the selected glucose range event” in line 13. There is insufficient antecedent basis for this limitation in the claim. It seems that the limitation should instead read “the number of the first type of 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 14, 15, and 19 recite mental processes of “determining…first range events,” “determining…the number of the at least one first type range events,” “providing a first minimum total measurement time period,” “determining if the sum of the first glucose measurement time periods is more than the first minimum total measurement time period”, and “generating first display data.” The dependent claims also incorporate these limitations, and claims 2, 6-8, and 13 recite additional “determining” steps. Ultimately, the claims recite that events are determined from glucose monitoring data, and a graphical information is generated and output if there is a threshold amount of data. Although sensors, data processing device, portable devices, and display devices are recited, nothing in claims preclude the steps from being performed in the human mind, thus under the broadest reasonable interpretation, the claims recite mental processes. See MPEP § 2106.04(a)(2)(III).
The additional elements of Applicant’s claims (data processing device, processors, display devices, receiving data, and outputting a display) do not integrate the judicial exception into a practical application. Collecting data using a glucose sensor (claim 1) or a subcutaneous, body worn sensor (claim 19) represents data gathering represents data gathering that is necessary for the application of the abstract idea, and is thus insignificant extra-solution activity. A portable device, data processing device comprising processors, display device, and non-transitory computer readable medium storing a program (claims 1, 14, 15, 19) are merely applying the abstract idea by generic computer elements. Receiving or transmitting data from one device to another (claims 1, 6, 14, 19) is merely extra-solution activity. 
Although the “determining steps” are performed by the data processing device or portable device, determining which events have occurred based on the glucose level falling within a certain range, the frequency at which they occur, determining if there is enough data, and drawing or writing a graphical representation of the number of first range events could still be performed in the mind or on pen and paper. See MPEP § 2106.05.
Furthermore, the additional elements are not sufficient to amount to significantly more than the judicial exception. Generic processor, portable devices, displays to perform and output the method steps are mere instructions to apply an exception using generic computers, and the extra-solution activity of using a glucose sensor to collect glucose monitoring data for further analysis is well-understood, routine, and conventional as recited in the Background of Applicant’s disclosure (“A common way to check glucose level is performing discontinuous monitoring…as an alternative or in addition continuous glucose monitoring (CGM) may be applied,” pg. 1, lines 17-22). Data transmission between a glucose sensor and a data processing device or portable device is also well-understood, routine, and conventional (MPEP 2106.05(d)(II); “Wireless transmission of data are well known to one skilled in the art of electronic communication,” paragraph 14 of US 2010/0056993; “the integration of in vivo monitoring software into commercially available communication devices like smart phones and the use of the smart phones to communicate with the sensor control device using well known communication protocols,” paragraph 101 of US 2015/0207796; “conventional glucose monitors use a receiver or a smartphone to display the realtime glucose-level readings,” pg. 1, lines 20-21 of WO 2018/178942). As a whole, the claims recite a mental process performed using generic computer components and including additional well-known additional steps of collecting glucose data with a sensor and transmitting data over networks.

Response to Arguments
Applicant’s arguments, see pgs. 15-17, filed August 5, 2021, with respect to the 35 U.S.C. 103 rejections of claim 1, have been fully considered and are persuasive, and although Applicant has not raised arguments against the rejections of claims 14 and 15, the arguments regarding method claim 1 would also apply to the analogous device and non-transitory medium claims 14 and 15. The 35 U.S.C. 103 rejections of claims 1-15 have been withdrawn. 
Applicant's arguments regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. Applicant indicates that “an important aspect of a glucose monitoring system is that it provides information to a patient in a convenient and effective way. This can be difficult in that persons with diabetes may have various infirmities, including limited dexterity and poor eyesight” (Remarks, pg. 15, paragraph 4). This statement seems to indicate a problem to be solved by the disclosed invention, however the claims still recite mental processes.
Regarding the rejection of claim 1 under 35 U.S.C. 101, Applicant alleges that “as amended, the claimed method is integrated into a practical application” (Remarks, pg. 15, paragraph 5). However, as elaborated above, the claims are directed to mental processes of comparing and evaluating data with glucose level thresholds, determining and comparing a sum of glucose monitoring periods to a threshold, and indicating a number of events through a graphical representation. The recited additional elements (a glucose sensor, collecting data via the glucose sensor, transmitting the data from the glucose sensor to a data processing device, outputting a display through the display device) do not integrate the abstract ideas into a practical application because the method is described at a high level of generality such that it could be performed in the mind and merely uses a computer as a tool to perform the method. 
Regarding the rejection of claims 14 and 15 under 35 U.S.C. 101, Applicant alleges that the portable device which performs the conversion of sensor data into glucose values integrates the judicial exception into a practical application (Remarks, pg. 16, paragraph 2). However, the portable device and non-transitory computer readable medium storing a program are also generically recited and only seems to indicate a field of use in which to apply a judicial exception. Furthermore, transmitting and receiving data via a portable device or between processors and displays is also well known and conventional within the art (see citations to US 2010/0056993, US 2015/0207796, WO 2018/178942 in the above 101 rejection).
New claims 19-22 are also rejected under 35 U.S.C. 101 recites similar limitations as independent claims 1 and 14, with the additional detail of a subcutaneous sensor. However, collecting data with a subcutaneous sensor still comprises mere data gathering to perform the abstract idea and is considered extra-solution activity that is already well known as evidenced by the background of Applicant’s specification (“a system for CGM may use a body sensor inserted under the skin to check glucose levels,” pg. 1, paragraph 2).
Regarding dependent claims 2-11, 13, 16-18, 20-22, Applicant relies on the same arguments. Since the arguments were not found persuasive, the 35 U.S.C. 101 rejection is thereby maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jennewine (U.S. Patent No. 8,206,296) teaches a method comprising receiving a predetermined number of glucose levels over a predefined time period in order to provide data which can provide a therapeutically meaningful basis for data analysis (Fig. 3; col. 5, lines 4-16).
Mayou et al. (US 2013/0035871) teaches displaying different patterns for analyte concentration data (Fig. 6, paragraph 232).
Taub et al. (US 2014/0200426) teaches various graphical user interfaces for use with analyte monitoring devices (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALICE LING ZOU/Examiner, Art Unit 3791